DETAILED ACTION
The present office action is in response to claims filed on 02/02/2021.  Claims 1 – 16 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 8 and 11 recite the term “hollow cylinder”.  The specification fails to provide proper antecedent basis for a “hollow cylinder”.  

Claim Objections
Claims 1, 2, 4, 5, 8, 11, 12, 14, 15, and 16 are objected to because of the following informalities and antecedent basis issues:
Claim 1, line 3, recites “a lid of a size commensurate with size of the seat…”, which should recite “a lid of a size commensurate with a size of the seat…”. 
Claim 1, line 6, recites “member and a top, the cage limits the lateral movement of the lid…”, which should recite “member and a top, the cage limits 
Claim 1, line 8, recites “… height of the cage ascends…”, which should recite “… a height of the cage ascends…”. 
Claim 2, line 2, recites “… the base is having an opening…”, which should recite “… the base has an opening…”.
Claim 4 is objected to for depending from itself (see “The air vent assembly according to claim 4” in line 1).  The Examiner interprets this to be a typo and should depend from Claim 3.  
Claim 4, line 1, recites “… wherein the difference between heights”, which should recite “… wherein a difference between heights”. 
Claim 4, line 3, recites “is proportional to an angle of the slanted cage.”, which should recite “is proportional to the angle of the slanted top.”. 
Claim 5, line 2, recites “proportion of 0.75:2”, however in the claim, the longest leg is recited before the shortest leg (“heights of the at least one longest leg and the at least one shortest leg” in lines 1-2).  Therefore, for purposes of consistency, “proportion of 0.75:2” in line 2 should recite “ratio of 2:0.75”. 
Claim 8, lines 3-4, recite “… the flange having an aperture of a size…”, which should recite “… the flange has a aperture with a size…”. 
Claim 8, line 5, recites “having a pair of cross-splines coupled to the upper end of the hollow cylinder.”, which should recite “has a pair of cross-splines coupled to the sloped upper end of the hollow cylinder.”. 
Claim 11, line 1, recites “An air vent cover for covering a vent…”, which should recite “An air vent cover for 
Claim 11, line 9, recites “… the lower end integrated to a periphery…”, which should recite “… the lower end is integral
Claim 11, line 11, recites “a pair of cross splines that extends between a periphery of the”, which should recite “a pair of cross splines extend between an inner periphery of the”.  
Claim 11, line 12, recites “upper sloped end forming a slanted top,”, which should recite “sloped upper end forming a slanted top,”.
Claim 11, line 14, recites “… the size of the”, which should recite “… a size of the”.
Claim 11, line 15, recites “passage corresponds to size of the aperture in the base, and”, which should recite “passage corresponds to a size of the aperture in the base member, and”.
Claim 11, line 18, recites “… the lid configured to be moved”, which should recite “the lid is configured to move”.  
Claim 11, line 19, recites “… the lid”, which should recite “…. the lid is”. 
Claim 12, lines 1-2, recite “… the panel is having four apertures and four vent assemblies fit into the four apertures.”, which should recite “… the one or more apertures of the panel comprises four apertures, the one or more air vent assemblies comprises for air vent assemblies, and each air vent assembly fits into a respective aperture in the panel.”
Claim 14, lines 3-4, recite “opening of air, the upper chamber having an outlet for air, the lower chamber having an inlet for air…”, which should recite “opening for air, the upper chamber having an outlet for the air, the lower chamber having an inlet for the air…”.
Claim 14, line 5, recites “a seat configured around an opening in the wall…”, which should recite “a seat configured around the opening in the wall...”.
Claim 14, line 8, recites “wherein the upper chamber having an upstanding member…”, which should recite “wherein the upper chamber has an upstanding member…”. 
Claim 14, line 10, recites “limits the lateral movement of the lid…”, which should recite “limits 
Claim 14, line 12, recites “… towards the distal end resulted in”, which should recite “… towards the distal end resulting in”. 
Claim 14, line 13, recites “a slant, the outlet for air at the distal end of the cage,”, which should recite “a slant, the outlet for the air is at the distal end of the cage,”.
Claim 14, line 15, recites “proportional to an angle of the slanted top.”, which for purposes of consistency, should recite “proportional to an angle of the 
Claim 15, lines 1-2, “… the upstanding member is having at least one leg…”, which recites “… the upstanding member has at least one leg…”. 
Claim 16, line 1, recites “… at least one leg, the wall, and”, which should recite “… the at least one leg, the wall, and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “height of the cage ascends from the proximal end to the distal end resulting in a slanted top” in lines 8-9, “the top” in line 10, and “the slanted top” in line 11.  This yields the claim indefinite because it is unclear if “a/the slanted top” is the same cage top established in line 5 (antecedent basis for “a top” established in line 5 and “the top” is recited again in line 10) or a second, slanted cage top.  
As illustrated in Applicant’s Figure 1, the cage only has one top, which is slanted.
For purposes of examination, the Examiner interprets “height of the cage ascends from the proximal end to the distal end resulting in a slanted top” in lines 8-9 to be “a height of the cage ascends from the proximal end to the distal end resulting in the top having a slanted orientation” in lines 8-9.  
The Examiner interprets “the top” in line 10 to be “the slanted top”, for purposes of consistency. 
Claims 2 – 10 are rejected for their dependency on Claim 1.
Claims 11 and 13 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the panel and the one or more vent apertures.
Claim 11 recites the air vent cover comprises (line 2) a panel configured to cover the vent, the panel having one or more apertures (lines 3-4) and one or more air vent assemblies (line 5).  
Without establishing the structural cooperative relationship between the panel having one or more apertures and the one or more air vent assemblies, it is unclear if the one or more air vent assemblies are structure with a cooperative relationship to the vent in the ceiling, the duct of pipe of the ventilation system, or the panel.  
If the one or more air vent assemblies are structure with a cooperative relationship to the panel, how does the one or more air vent assemblies cooperate with the panel to form the air vent cover?
Looking at Applicant’s Figure 3, it is clear each air vent assembly of the one or more air vent assemblies fits inside a respective aperture of the one or more apertures in the panel.  However, this structural relationship is not conveyed in the claim for one of ordinary skill in 
For purposes of examination, the Examiner interprets “one or more air vent assemblies, wherein each air vent assembly comprises:” in line 5 to recite “one or more air vent assemblies, wherein each air vent assembly of the one or more air vent assemblies fits into a respective aperture of the one or more apertures in the panel, each air vent assembly comprises:”. 
Claim 13 is rejected for its dependency on Claim 11.
It is noted Claim 12, which depends from Claim 11, recites the structural cooperative relationship between the panel apertures and the air vent assemblies and is therefore not rejected under 35 U.S.C. 112(b).
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 9, 10, 14, 15, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (U.S. Patent No. 10,222,088) in view of Eugenio (U.S. Patent No. 5,046,408).
Regarding Claim 1, Whitehead shows (Figure 10): 
An air vent assembly (exhaust vent, title; vent assembly illustrated in Figure 10) comprising:
a seat (200) having a passage (“opening defined by the raised flange 200”, Col. 10, lines 12-13) for air (exhaust air from exhaust conduit that is in fluid communication with opening in 200, see Col. 10, lines 10-13);
a lid (400) of a size (the size of the lid, as illustrated in Figure 10) commensurate with (as illustrated in Figure 10, the size of 400 matches the size of the top of 200) a size (the size of the top of 200 surrounding the opening, as illustrated in Figure 10) of the seat (200);
a cage (cage formed by 110, 115, 120, 125) configured around (as illustrated in Figure 10) the lid (400) and the seat (200), the cage having an upstanding member (120 and 125) and a top (110), the cage (cage formed by 110, 115, 120, 125) limits lateral movement (as illustrated in Figure 10, the top 110 limits lateral movement of 400 when the free end of 400 contacts 110) of the lid (400) and provides a guided upward movement (the space formed by the cage between 120 and 200 guides the upward movement of 400 by guiding the downward rotation of 410 into the space) of the lid (400) relative to the seat (200), the cage (cage formed by 110, 115, 120, 125) having a proximal end (120) and a distal end (125), a height (the height of the cage increased from right to left, as illustrated in Figure 10, since the height of 120 is less than the height of 125) ascends from (as illustrated in Figure 10, the height of 110 increases from the right end to the left end) the proximal end (120) to the distal end (125) resulting in the top (110) having slanted orientation (as illustrated in Figure 10, 110 is slanted upward from right to left); wherein
 the lid (400) when held against (in its fully open position, the right end of 400 abuts 110 and is held against 110 by the air pressure) the slanted top (110) of the cage (cage formed by 110, 115, 120, 125) is inclined at an angle (the angle of 400 in the fully open position) 
However, Whitehead does not show that when held against the slanted top of the cage, the angle of the lid is commensurate with [per the dictionary definition, equal in measure with] the angle of the slanted top of the cage. 
In the same field if endeavor as an air vent assembly, Eugenio teaches (Figures 1 and 2):
An air vent assembly (assembly illustrated in Figure 2) comprising:
a seat (the vertical wall of 15 with the opening in fluid communication with the opening of 12, as illustrated in Figure 1);
a lid (8) comprising a domed exterior surface (as illustrated in Figure 2, the exterior surface of 8 is domed); and 
a cage (15) comprising a top (the left downward slanted wall of 15 to which 7 is attached, as illustrated in Figure 2) oriented at an angle (the angle of the slanted wall of 15, as illustrated in Figure 2); wherein
the lid (8) when held against (as illustrated in Figure 2, 8 is held against 7 and the slanted wall of 15 due to air pressure) the top (the left downward slanted wall of 15 to which 7 is attached, as illustrated in Figure 2) of the cage (15) is at an angle (the angle of 8 in the dashed position, as illustrated in Figure 2) that is commensurate with (due to the domed exterior surface of 8, the angle of 8 in the dashed position is commensurate with the angle of the slanted wall of 15, as illustrated in Figure 2) with the angle (the angle of the slanted wall of 15, as illustrated in Figure 2) of the top (the left downward slanted wall of 15 to which 7 is attached, as illustrated in Figure 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the flat top of the lid shown by Whitehead to have a domed exterior surface that is designed such that when the lid is held against the slanted top of the cage, the angle of the lid is commensurate with the angle of the slanted top of the cage, as taught by Eugenio, to prevent any water that enters Whitehead’s air vent assembly from staying on top of the lid.  The domed lid design allows the water to run off the lid, preventing excess weight from the water that could interfere with the intended operation of the balanced counterweight and the opening of the lid by the exhaust air pressure. 

Regarding Claim 2, Whitehead shows (Figure 10): 
The cage (cage formed by 110, 115, 120, 125) further comprises (as illustrated in Figure 10, 120 is attached to 105 and therefore, 105 is further part of the cage) a base (105), the base (105) has an opening (the opening of 105 to which 200 is attached) of a size (the size of the opening in 105, as illustrated in Figure 10) that corresponds to (as illustrated in Figure 10, the size of the opening in 200 corresponds to the size of the passage of 200) a size (the size of the opening in 200, as illustrated in Figure 10) of the passage (“opening defined by the raised flange 200”, Col. 10, lines 12-13) of the seat (200), the seat (200) is attached to (as illustrated in Figure 10) the opening (the opening of 105 to which 200 is attached) of the base (105), wherein the upstanding member (120, 125) extends between (as illustrated in Figure 10) the slanted top (110) and the base (105). 

Regarding Claim 3, Whitehead shows (Figure 10): 
The upstanding member (120, 125) comprises at least three legs (each of the three side walls of the cage defines is a leg that supports 110 and 125 is a leg that supports 110), at 

Regarding Claim 7, Whitehead shows (Figure 10): 
The lid (400 is made of aluminum (“the present invention may be created from any suitable material known in the art like aluminum”, Col. 10, line 33-35).  

Regarding Claim 9, Whitehead shows (Figure 10): 
The base (105) is configured to cover (as illustrated in Figure 10, 105 is configured to cover a vent in the ceiling due to its horizontal orientation) a vent (exhaust vent used in conjunction with kitchens and bathrooms, Col. 1, lines 7-8) in a ceiling (wall, roof, or the like, Col. 4, lines 49-51) of a dwelling unit (apartment, housing, Col. 4, lines 38-40).

Regarding Claim 10, Whitehead shows (Figure 10): 
The upstanding member (120, 125) is coupled to (as illustrated in Figure 10, 120 and 125 is coupled to the interior periphery of 105) a periphery (the interior opening of 105) of the base (105). 

Regarding Claim 14, Whitehead shows (Figure 10): 
An air vent assembly (exhaust vent, title; vent assembly illustrated in Figure 10) for an enclosed space (“interior of a structure, such as a kitchen or bathroom”, Col. 1, lines 5-8), the enclosed space (“interior of a structure, such as a kitchen or bathroom”, Col. 1, lines 5-8) having a wall (wall; “base member 105 may be secured to a wall”, Col. 4, lines 49-51) 
a seat (200) configured around (due to the attachment of 105 to the wall, 200 is configured around the opening in the wall) the opening (the opening in the wall through which the exhaust conduit is located) in the wall (wall; “base member 105 may be secured to a wall”, Col. 4, lines 49-51), the seat (200) having a passage (“opening defined by the raised flange 200”, Col. 10, lines 12-13) for the air (exhaust air, see Col. 10, lines 10-13);
a lid (400) configured to be placed on (as illustrated in Figure 10, 400 is placed on 200 to block the flow of exhaust air through the opening defined by 200) the seat (200) blocking the passage (“opening defined by the raised flange 200”, Col. 10, lines 12-13); wherein
the upper chamber (chamber between 105 and 110, as illustrated in Figure 10) has an upstanding member (120 and 125) and a top (110), the upstanding member (120 and 125) and the top (110) forming a cage (cage formed by 110, 115, 120, 125) around the lid (400) and the seat (200), the cage (cage formed by 110, 115, 120, 125) limits lateral movement (as illustrated in Figure 10, the top 110 limits lateral movement of 400 when the free end of 
 the lid (400) when held against (in its fully open position, the right end of 400 abuts 110 and is held against 110 by the air pressure) the top (110) is inclined at an angle (the angle of 400 in the fully open position) that is similar to (as illustrated in Figure 10, the angle of 400 in its fully open position abutting 110 would be similar to, but not equal in measure to the angle of 110) with an angle (the angle of 110) of the slanted top (110) of the cage (cage formed by 110, 115, 120, 125).
However, Whitehead does not show that when held against the top of the cage, the angle of the lid is proportional to [per the dictionary definition, equal in measure with] the angle of the top of the cage. 
In the same field if endeavor as an air vent assembly, Eugenio teaches (Figures 1 and 2):
An air vent assembly (assembly illustrated in Figure 2) comprising:
a seat (the vertical wall of 15 with the opening in fluid communication with the opening of 12, as illustrated in Figure 1);
a lid (8) comprising a domed exterior surface (as illustrated in Figure 2, the exterior surface of 8 is domed); and 
a cage (15) comprising a top (the left downward slanted wall of 15 to which 7 is attached, as illustrated in Figure 2) oriented at an angle (the angle of the slanted wall of 15, as illustrated in Figure 2); wherein
the lid (8) when held against (as illustrated in Figure 2, 8 is held against 7 and the slanted wall of 15 due to air pressure) the top (the left downward slanted wall of 15 to which 7 is attached, as illustrated in Figure 2) of the cage (15) is at an angle (the angle of 8 in the dashed position, as illustrated in Figure 2) that is commensurate with (due to the domed exterior surface of 8, the angle of 8 in the dashed position is commensurate with the angle of the slanted wall of 15, as illustrated in Figure 2) with the angle (the angle of the slanted wall of 15, as illustrated in Figure 2) of the top (the left downward slanted wall of 15 to which 7 is attached, as illustrated in Figure 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the flat top of the lid shown by Whitehead to have a domed exterior surface that is designed such that when the lid is held against the slanted top of the cage, the angle of the lid is commensurate with the angle of the slanted top of the cage, as taught by Eugenio, to prevent any water that enters Whitehead’s air vent assembly from staying on top of the lid.  The domed lid design allows the water to run off the lid, preventing excess weight from the water that could interfere with the intended operation of the balanced counterweight and the opening of the lid by the exhaust air pressure. 

Regarding Claim 15, Whitehead shows (Figure 10):
The upstanding member (120 and 125) is at least one leg (as illustrated in Figure 10, 120 and 125 are both legs that support 110) that extends between (as illustrated in Figure 10) the wall (wall; “base member 105 may be secured to a wall”, Col. 4, lines 49-51) and the top (110). 

Regarding Claim 16, Whitehead shows (Figure 10):
The at least one leg (120), the wall (wall; “base member 105 may be secured to a wall”, Col. 4, lines 49-51) and the top (110) forms at least one second opening (the opening between 400 and 120, which accommodates 410, as illustrated in Figure 10), the at least one second opening (the opening between 400 and 120, which accommodates 410, as illustrated in Figure 10) is in fluid communication with (as illustrated in Figure 10, the exhaust air is not prevented from bypassing around 400 in a slightly open position and entering the opening between 400 and 120) with the opening (the opening in the wall through which the exhaust conduit is located) in the wall (wall; “base member 105 may be secured to a wall”, Col. 4, lines 49-51) and the outlet (outlets in 125, as illustrated in Figure 10) for the air (exhaust air, see Col. 10, lines 10-13).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (U.S. Patent No. 10,222,088) and Eugenio (U.S. Patent No. 5,046,408), as recited in Claim 3 above, further in view of Jafine et al. (U.S. Patent No. 6,293,862).
Regarding Claim 4, Whitehead shows (Figure 10):
A difference in heights (the difference in heights between 125 and 120 on the right side, as illustrated in Figure 10) of the at least one longest leg (125) and at least one shortest leg (the side wall at end 120 on the right side, as illustrated in Figure 10) of the at least three 
However, Whitehead does not show the difference in height is proportional to [per the dictionary definition, equal in measure with] the angle of the slanted top. 
In the same field of endeavor of an air vent assembly, Jafine teaches (Figures 1 and 9):
An air vent assembly (assembly illustrated in Figure 9) comprising:
a seat (23), a lid (42), and a cage (12) comprising a slanted top (36) and an upstanding member (22, 60, 62, 70), wherein
the upstanding member (22, 60, 62, 70) has at least three legs (22, 60, 62, and 70) comprising at least one longest leg (22, as illustrated in Figure 9) and at least one shortest leg (70, as illustrated in Figure 9), wherein a difference in heights (as illustrated in Figure 9, the difference in height between 22 and 70 is equal to the angle of 36) between the at least one longest leg (22) and the at least one shortest leg (70) is proportional to (as illustrated in Figure 9, one end of 36 is attached to 70 and the other end is attached to 22; therefore, the angle of 36 is proportional to the difference in heights) an angle (the angle in which 36 is slanted) of the slanted top (36).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify slanted top of the cage shown by Whitehead such that one end of the cage is attached to the shortest leg and the other end of the cage is attached to the longest leg, such that the difference in height between the shortest and longest legs is proportional to the angle of the 

Regarding Claim 5, Whitehead shows (Figure 10):
Heights of the at least one longest leg (125) and the at least one shortest leg (the side wall at end 120 on the right side, as illustrated in Figure 10).
However, Whitehead does not show the proportion of the heights is 2:0.75. 
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time of filing to modify the heights of the longest and shortest legs to have a proportion of 2:0.75, since the Applicant has not disclosed that this particular ratio of 2:0.75 is for any particular purpose and it appears that a as long as the top of the cage is slanted, any ratio heights that achieves a slanted top between the longest leg and shortest leg would perform equally well.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (U.S. Patent No. 10,222,088) and Eugenio (U.S. Patent No. 5,046,408), as recited in Claim 1 above, further in view of Rich (U.S. Patent No. 8,209,923).
Regarding Claim 6, Whitehead shows (Figure 10):
The seat (200).
However, Whitehead lacks showing the seat is made of soft rubber. 
In the same field of endeavor of an air vent assembly, Rich teaches (Figures 4 and 13):
An air vent assembly (assembly shown in Figure 4) comprising:
a seat (106) which supports and holds (as illustrated in Figure 13) a vent pipe (30), wherein the seat (106) is made of soft rubber (elastomeric material, such as rubber, neoprene, or polyurethane, Col. 3, lines 51-53).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the seat shown by Whitehead to be made of soft rubber, as taught by Rich, to make installation easier by allowing the seat to stretch around and securely hold the vent pipe in place.  

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and all claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, Whitehead does not teach the upstanding member is a hollow cylinder or a pair of cross-splines coupled to the upper end of the hollow cylinder at the top of the cage.  The prior art, either alone or in combination, does not teach or suggest a reason to modify the upstanding member of Whitehead to be a hollow cylinder or to add cross-splines coupled to the upper end of the hollow cylinder.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and all claim objections set forth in this Office action.
Regarding Clam 11, the closest prior art is Whitehead (discussed in the rejection of Claims 1 and 14 above), Koessler (U.S. Patent No. 6,974,379), Sells (U.S. Patent No. 5,921,863), Berger (U.S. Patent No. 6,443,834), and Daggett (U.S. Patent No. 2,754,748).  Please see Section 14 below for a discussion of Koessler, Sells, Berger, and Daggett.
However, the prior art, either alone or in combination, does not teach an air vent cover comprising the panel configured to cover the vent connected to the duct or pipe of the ventilation system in the ceiling of the dwelling unit, and one or more air vent assemblies that fit into respective apertures in the panel, each air vent comprising the base member, the upstanding hollow cylinder, the pair of cross splines, and the lid. 
Claims 12 – 13 would be allowable for their dependency on Claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Koessler (U.S. Patent No. 6,974,379) teaches an air vent assembly (assembly illustrated in Figure 11) that comprises a seat (37) and a lid (13) and a slanted top (12). 
Sells (U.S. Patent No. 5,921,863) teaches an air vent assembly (assembly illustrated in Figures 12 and 13) comprising a lid (488) that is moved to different positions (see positions of 488 in Figure 12 and Figure 13) to either all air flow through the vent (as illustrated in Figure 12) or block air flow through the vent (as illustrated in Figure 13). 
Berger (U.S. Patent No. 6,443,834) teaches an air vent assembly (assembly illustrated in Figure 5) comprising a seat (132), a lid (166), and a slanted top (112). 
Daggett (U.S. Patent No. 2,754,748) teaches an air vent assembly (assembly illustrated in Figure 2) comprising a seat (46), a lid (48), and a top (34), wherein the lid (48) contacts the top (34) in the open position (as illustrated in Figure 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
05/22/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746